DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the following communication:  Amendment filed 07/14/21.  This action is made final.
3.	Claims 1-4, 6-8, 10-17 are pending in the case.  Claims 1, 10 and 17 are independent claims.
4. 	In view of the filed Appeal Brief on 06/21/22, PROSECUTION IS HEREBY REOPENED. As set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-4, 6-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2018/0173692) in view of Moskowitz (US 2019/0117142) in further view of iPhone Royal Messenger (hereinafter, “iPhone” on 5/19/2018).
Regarding claim 1, Greenberg teaches, a computer-implemented method for presenting visual media, the method comprising:
receiving a text string comprising communication between a first user using a messaging application at a first electronic device and a second user using the messaging application at a second electronic device (Computing device 110 may determine, based at least in part on an indication of a selection of one or more keys from the plurality of keys, text of an electronic communication (502), P111 and Fig. 5);
analyzing the text string (Computing device 110 may determine, based at least in part on the text, an implied user-expression that characterizes at least a portion of the text (506), P113) to identify a sentiment of the communication (The keyboard application identifies, based on the words of the electronic conversation, identifies a user-expression, feeling, sentiment, or other implied message or emotion that is not literally captured by the words of the electronic conversation, P2);
identifying visual media representative of the sentiment (The keyboard application identifies, based on the words of the electronic conversation, identifies a user-expression, feeling, sentiment, or other implied message or emotion that is not literally captured by the words of the electronic conversation, P2);
transmitting the visual media to the messaging application at the second electronic device (As shown in FIG. 4D, a user may provide additional input at the "send key" to cause computing device 110 to send a message with the contents of edit region 416C, P197);
and displaying the visual media representative of the sentiment at the second electronic device underneath or partially obscuring conversation text, and proximate the communication (For example, as shown in FIG. 4E, computing device 110 may output a message with the predicted phrase to the family member device and display the contents of the message within output region 416A of user interface 414E -visual media underneath the text-, P107);
but does not explicitly teach,
displaying the visual media representative of the sentiment within the messaging application at the second electronic device overlaying and partially obscuring conversation text, and proximate the communication.
However, in an analogous art, Moskowitz teaches, impose a sentiment vector, corresponding to the assigned sentiment value, to the text input, the imposed sentiment vector rendering a sensory effect on the message content designed to convey a corresponding sentiment (Abstract) and further teach, displaying the visual media representative of the sentiment within the messaging application at the second electronic device underneath or partially obscuring conversation text, and proximate the communication (In one embodiment, for example, after generating an "inquisitive" sentiment value for an electronic message 160, the sentiment vector generator 110 may impose a graphic onto the electronic message 160, as depicted by step 141b in FIG. 7A, such as adding question mark graphics –partially obscuring the text-  to the background of the electronic message 160, P43). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Moskowitz, in Greenberg to display an image partially obscuring the conversation text. Motivation to combine comes from Greenberg, who clearly teaches displaying visual media along with text message (Figs. 4E) that can be extended to include means for displaying the visual media within the same message.
Further, even if Moskowitz does not disclose overlaying and partially obscuring the text, iPhone discloses at least in page 4 wherein a sentiment message is presented on another device wherein the text is clearly overlaid and obscured by the graphical effect (i.e., confetti). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of iPhone with Greenberg to display an image partially obscuring the conversation text. The motivation to combine comes from Greenberg, who clearly teaches displaying visual media along with text message (Figs. 4E) that can be extended to include means for displaying the visual media within the same message.
Regarding claim 2, Greenberg teaches, further comprising: automatically selecting the visual media representative of the sentiment (When operating in search mode, keyboard module 122 may automatically execute various search functions whether or not graphical keyboard 116B includes search element 118C.  For example, keyboard module 122 may predict a search query, recommend a phrase of one or more iconographic symbols, P35); and transmitting the automatically-selected visual media to the messaging application at the second electronic device without receiving an explicit send interaction from the first user (and instead, automatically send the iconographic symbol phrase in the body of a new electronic message, P46).
Regarding claim 3, Greenberg teaches, further comprising: displaying a plurality of visual media selections representative of the sentiment in the messaging application at least at the first electronic device (In other examples, computing device 110 may cause search element 418C to flash, move, change size, morph from a first icon to a second, different icon, or be altered in some other way in which to alert a user that computing device 110 predicted an iconographic symbol phrase based on text input at graphical keyboard 416B, P101); and receiving a selection of the visual media representative of the sentiment from the plurality of visual media selections representative of the sentiment (After displaying a graphical indication of a phrase of one or more iconographic symbols, computing device 110 may receive an indication of a selection of the graphical indication of the iconographic symbol phrase, and responsive to receiving the indication of the selection of the graphical indication, computing device 110 may output the phrase as part of the electronic communication, P106).
Regarding claim 4, Moskowitz further teaches, further comprising: providing a selectable gift attachment related to the sentiment of the communication within the messaging application, the selectable gift attachment having a monetary value (In an embodiment of the present invention, a payment or gifting module may enable purchasing and gifting donations, physical objects, or digital assets, P86). Motivation to combine is same as in claim 1.
Regarding claim 6, Moskowitz further teaches, wherein the visual media representative of the sentiment is displayed within the messaging application at the second electronic device as an overlay such that it partially obscures the conversation text (In one embodiment, for example, after generating an "inquisitive" sentiment value for an electronic message 160, the sentiment vector generator 110 may impose a graphic onto the electronic message 160, as depicted by step 141b in FIG. 7A, such as adding question mark graphics to the background of the electronic message 160, P61). Motivation to combine is same as in claim 1.
Regarding claim 7, Greenberg teaches, wherein the visual media is an animation or looping content (perform some other animation to indicate that the iconographic symbol phrase was identified, P34).
Regarding claim 8, Greenberg teaches, wherein the text string comprises words identifying a milestone event, and wherein the visual media representative of the sentiment comprises an acknowledgement of the milestone event (see 416A in Fig. 4E).
Regarding claim 10, is similar in scope to claim 2, and therefore rejected under similar rationale. Furthermore, Greenberg teaches, a computer storage media (In another example, a computer-readable storage medium is described that includes instructions that when executed cause at least one processor of a computing device to output, for display, a graphical keyboard comprising a plurality of keys, and determine, based at least in part on an indication of a selection of one or more keys from the plurality of keys, text of an electronic communication, P7).  Moreover, see Moskowitz wherein Moskowitz already discloses wherein at least in FIG. 7A and 7B the graphical effects rendered by Moskowitz are not automatically executed by the user but automatically generated by the system. 
Further, even if Moskowitz does not disclose transmitting the visual data to the messaging application at the second electronic device without receiving an explicit send interaction from the first user, iPhone discloses at least in page 4 wherein a sentiment message is presented on another device automatically wherein the text is clearly overlaid and obscured by the graphical effect (i.e., confetti). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of iPhone with Greenberg to display an image partially obscuring the conversation text. The motivation to combine comes from Greenberg, who clearly teaches displaying visual media along with text message (Figs. 4E) that can be extended to include means for displaying the visual media within the same message.

Regarding claim 11 is similar in scope to claim 4, and therefore rejected under similar rationale.
Regarding claim 12 is similar in scope to claim 5, and therefore rejected under similar rationale.
Regarding claim 13 is similar in scope to claim 6, and therefore rejected under similar rationale.
Regarding claim 14 is similar in scope to claim 7, and therefore rejected under similar rationale.
Regarding claim 15 is similar in scope to claim 8, and therefore rejected under similar rationale.
Regarding claim 16 is similar in scope to claim 9, and therefore rejected under similar rationale.
Regarding claim 17 is similar in scope to combinations of claim 2, 6-7, and therefore rejected under similar rationale. Furthermore, Greenberg teaches, a computer system (In another example, a computing system is described, P8); and further teach, a second data storage unit; a second processor coupled with the second data storage unit the second processor configured to: receive and display the visual media (As shown in the example of FIG. 2, computing device 210 includes PSD 212, one or more processors 240, one or more communication units 242, one or more input components 244, one or more output components 246, and one or more storage components 248, P49). Moreover, see Moskowitz wherein Moskowitz already discloses wherein at least in FIG. 7A and 7B the graphical effects rendered by Moskowitz are not automatically executed by the user but automatically generated by the system.
Further, even if Moskowitz does not disclose transmitting the visual data to the messaging application at the second electronic device without receiving an explicit send interaction from the first user, iPhone discloses at least in page 4 wherein a sentiment message is presented on another device automatically wherein the text is clearly overlaid and obscured by the graphical effect (i.e., confetti). 
Regarding claim 18 is similar in scope to claim 4, and therefore rejected under similar rationale.
Regarding claim 19 is similar in scope to claim 5, and therefore rejected under similar rationale.
Regarding claim 20, Moskowitz further teaches, the second processor further configured to: display the visual media representative of the sentiment within the messaging application at the second electronic device as a background image underneath conversation text (In one embodiment, for example, after generating an "inquisitive" sentiment value for an electronic message 160, the sentiment vector generator 110 may impose a graphic onto the electronic message 160, as depicted by step 141b in FIG. 7A, such as adding question mark graphics to the background of the electronic message 160, P43). Motivation to combine is same as in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174